OPINION — AG — QUESTION(1): "MAY BOTH THE OFFICERS SIGN AND ATTEST WARRANTS WITH FACSIMILE SIGNATURE, OR IS ONE MANUALLY SIGNED SIGNATURE REQUIRED THEREON?" — BOTH OFFICERS COULD SIGN AND ATTEST WARRANTS WITH A FACSIMILE SIGNATURE AND ONE MANUAL SIGNATURE IS NOT REQUIRED BECAUSE WARRANTS DO NOT FALL WITHIN PURVIEW OF THE UNIFORM ACT. QUESTION(2): "IS THE UNIFORM FACSIMILE SIGNATURE OF PUBLIC OFFICIALS ACT MANDATORY FOR ALL PUBLIC OFFICERS?" — NEGATIVE.  QUESTION(3): "IS THE FACSIMILE SIGNATURE OF PUBLIC OFFICERS UPON ANY OF THE INSTRUMENT MENTIONED IN SAID ACT VALID IF HIS MANUAL SIGNATURE CERTIFIED UNDER OATH HAS NOT BEEN FILED WITH THE SECRETARY OF STATE?" — NEGATIVE  CITE: 62 Ohio St. 1961 474 [62-474], 62 Ohio St. 1961 601-606 [62-601] — [62-606], 62 Ohio St. 1961 601 [62-601] 62 Ohio St. 1961 602 [62-602] (JOSEPH MUSKRAT)